Title: From Benjamin Franklin to John Adams, 6 August 1784
From: Franklin, Benjamin
To: Adams, John



Sir,
Passy, Aug. 6. 1784.

Mr Bingham sent me last Night from Paris, your Excellency’s Letter of the 27th past, inclosing a Copy of one from Mr Jefferson. I had before sent you a Copy of one from the same to me, which I hope you receiv’d. I enclose herewith Copies of a Letter from Mr Thomson, some new Instructions, and one of the Commissions; the other two are in the same Words, except

that instead of the Words [the United Netherlands] there is, in one, France, and in the other, Sweden. These came by M. de la Luzerne, but it was not before Wednesday last that I receiv’d them. You will see that a good deal of Business is cut out for us, Treaties to be made with I think twenty Powers, in two Years, so that we are not likely to eat the Bread of Idleness; and that we may not surfeit by eating too much, our Masters have diminish’d our Allowance. I commend their Oeconomy, and shall imitate it by diminishing my Expence. Our too liberal Entertainment of our Countrymen here has been reported at home by our Guests to our Disadvantage, and has given Offence. They must be contented for the future, as I am, with plain Beef and Pudding.— The Readers of Connecticut Newspapers ought not to be troubled with any more Accounts of our Extravagance. For my own part, if I could sit down to Dinner on a Piece of their excellent Salt Pork and Pumpkin, I would not give a Farthing for all the Luxuries of Paris.
I am glad to hear that your Family are safely arrived at London, and that you propose to bring them here with you. Your Life will be more comfortable.—

I thank you much for the Translation of Abbé Mably’s Letters. The French Edition is not yet publish’d here. I have as yet only had time to run over the Translator’s Preface, which seems well-written. I imagine Mr Sowdon to be a Presbyterian Minister, as I formerly corresponded with one of that Name in Holland, who I suppose might be his Father.— I have not seen the Piece you mention of a B——n Academician.— I should not object to his Enjoyment of the Discovery he has made that Despotism is the best possible Form of Government, by his living under it as long as he pleases: For I admire the Decision of his Prince in a similar Case, the Dispute among his Clergy concerning the Duration of Hell Torments.
With great Respect I have the honour to be, Sir, Your Excellency’s most obedient & most humble Servant

B. Franklin
His Excellency John Adams, Esqr

 
Endorsed: Dr Franklin Aug. 6. 1784
